Citation Nr: 1714260	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left shoulder disability secondary to the claimed right shoulder disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 through March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  Although the decisions were issued by the Atlanta RO, the Board notes the Veteran resides in Florida.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a November 2016 videoconference hearing with the RO in St. Petersburg, Florida.  A transcript is of record.

The issues of entitlement to service connection for a right hip disability, a right shoulder disability, and a left shoulder disability secondary to the right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right ear hearing loss is not etiologically related to service.

2. The Veteran does not have hearing loss in the left ear for VA purposes.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decisions by letters sent to the Veteran in August 2008 and June 2011 that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private treatment records, VA examination reports, and VA medical addendum opinion.

The Board finds the June 2016 VA audiological examination was provided by an examiner with appropriate expertise who thoroughly reviewed the file.  This VA examination is adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board in November 2016.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran questions surrounding his disabilities.  The Veteran had an opportunity to provide evidence in addition to his testimony.  The Veteran did not indicate that there was outstanding medical evidence for VA to procure.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the November 2016 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran claims service connection for bilateral hearing loss.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as organic diseases of the nervous system, to include bilateral hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends he is entitled to a grant of service connection because his current disability is related to exposure to acoustic trauma in service.  Specifically, he stated in his October 2011 VA audiological examination that he served in assault and reconnaissance, which exposed him to anti-tank missiles, claymore mines, grenades, and heavy firearms.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

It is not in dispute that the Veteran experienced acoustic trauma in service.  The Veteran's competent and credible lay statements, combined with his military specialties of assault and reconnaissance, support his assertions of noise exposure.  Further, the VA examiner in October 2011 conceded that the Veteran suffered from acoustic trauma while in service.

The Veteran's service treatment records indicated he underwent audiometric testing in September 1984, May 1985, August 1986, September 1986, January 1989, and April 1989.  None of these examinations demonstrate the Veteran had hearing loss for VA purposes during service.  

Audiometric testing conducted in September 1984 revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
10
10
5
10
10
8.75
LEFT
20
5
5
10
10
7.5

In April 1990, the Veteran had an examination as part of his National Guard service.  Results from that examination revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
5
0
5
0
15
5
LEFT
20
10
0
10
10
7.5

The Veteran was afforded a VA audiological evaluation in October 2011.  The Veteran reported significant in-service noise exposure.  Additionally, he reported that his occupation required him to work with forklifts and drills as he worked in shipping and receiving.  He denied any medical conditions or exposure to ototoxic 

medications that would potentially cause hearing loss.  Audiometric testing revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
15
15
10
15
20
8.75
LEFT
15
15
5
15
30
7.5

His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 96 percent and 100 percent in the right and left ears, respectively.  He showed normal middle ear function, but acoustic reflexes could not be tested due to seal leaks bilaterally.  The VA examiner opined that the Veteran had mild to moderately severe high frequency sensioneural hearing loss in the right ear, but was not disabled for VA purposes, his left ear was clinically normal, and his speech recognition was excellent bilaterally.  After a review of pertinent medical literature, she found that a 2005 study on Military and Noise Exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.

A March 2013 private medical record from Dr. M. stated the Veteran had moderate bilateral hearing loss.  The Veteran reported his hearing loss began approximately 20 years prior.  It was noted "the hearing loss may be associated with exposure to loud noise while in the military."  However, the record also noted "hearing adequate to conversational voice, normal."  Further, audiometric testing revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
15
20
10
10
25
16.25
LEFT
15
15
15
15
20
16.25

The record does not indicate whether a Maryland CNC word list was used during the controlled speech discrimination test.  The Veteran was diagnosed with sensorineural hearing loss "likely secondary to military noise exposure."

The Veteran was afforded a final VA audiological examination in June 2016.  He reported significant in-service noise exposure with no occupational or other exposure following separation from service.  Although he reported firearm exposure after service, he stated he used hearing protection.  Again, he denied any medical conditions or exposure to ototoxic medications that would potentially cause hearing 
loss.  Audiometric testing revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
Avg
RIGHT
20
20
15
15
30
20
LEFT
20
15
20
15
20
18

His controlled speech discrimination test (Maryland CNC) showed speech recognition scores of 92 percent and 96 percent in the right and left ears, respectively.  The examiner opined that the Veteran's hearing loss was not at least as likely as not related to service because he did not demonstrate a significant change in hearing between his entrance and separation examination.  The examiner defined "significant change" as "a change greater than normal measurement error (ie greater than 10dB).  VBA will concede any change of 15 dB or more at any frequency 1000-6000 Hz."  To support this conclusion, she cited the same 2005 Noise and Military Service Implications for Hearing Loss and Tinnitus study as the October 2011 VA examiner:

[C]urrent knowledge of cochlear physiology does not provide sufficient scientific basis for the existence of delayed-onset hearing loss.  Additionally, the IOM did not rule out that delayed-onset might exist, but because the requisite longitudinal animal and human studies have not been done, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.

As a threshold matter, the Board must address whether the Veteran demonstrated hearing loss for VA purposes.

There are no audiometric results in the record to indicate that the Veteran has a left ear hearing loss disability.  His auditory thresholds for his left ear were never greater than 30 decibels and his speech recognition scores were consistently over 94 percent.  Simply diagnosing "hearing loss" is not sufficient to establish a current disability as this particular claim is governed by regulations defining a disability as based on audiometric scores.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for left ear hearing loss is denied.

However, the Veteran did demonstrate right ear hearing loss for VA purposes.  The June 2016 VA examination recorded that his speech recognition score for his right ear was 92 percent.  Thus, the Board turns to the dispositive issue of nexus.

Initially, the record does not reflect the Veteran was diagnosed with right ear hearing loss for VA purposes until June 2016.  Therefore, the record does not reflect that the Veteran was diagnosed with hearing loss to a compensable degree within one year of separation from active duty.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

The record also does not reflect the Veteran actually had hearing loss during service.  Results from all in-service examinations showed he had normal hearing based on the audiometric scores.

The Board finds the October 2011 and June 2016 VA examinations to be of great probative value because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Specifically, the examiners found that there was no scientific evidence supporting the delayed-onset hearing loss and opined the Veteran's hearing loss was not related to his in-service noise exposure.

The March 2013 private medical record from Dr. M. opined the Veteran experienced hearing loss that "may be associated with loud noise while in the military."  The Board does not find this report to be probative.  As the doctor's statement is expressed in the term of "may be" it is too speculative to establish a causal relationship, and the opinion is of no probative value.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").  The report does not indicate Dr. M. evaluated the Veteran's claims file, and he opined as to a causal relationship between the Veteran's military acoustic trauma and current hearing loss without providing any rationale.  As such, Dr. M.'s evaluation is entirely speculative and does not provide a detailed rationale that addresses the Veteran's entire medical history or the medical principles regarding delayed-onset hearing loss.

In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds there is no competent, credible, or persuasive medical evidence of record to refute the October 2011 or June 2016 VA examiners' opinions.  As such, the Veteran's claim must be denied.

The Veteran is competent to report his in-service noise exposure as well as observable symptoms of hearing loss.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to report that his current hearing loss disability was caused by in-service noise exposure because that issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between the Veteran's in-service noise exposure and manifestation of his disability.  Thus, the Veteran's statements that his hearing loss stems from service are not competent evidence.

The Board notes the Veteran claimed his October 2011 VA examination was inadequate because the VA examiner could not get a seal in order to test his acoustic reflexes.  However, hearing loss for VA purposes is evaluated using the results of audiometric testing of puretone thresholds and speech discrimination (Maryland CNC) tests.  Inability to conduct acoustic reflex testing would not render a VA examination inadequate for rating purposes.  See 38 C.F.R. § 4.85.

In light of the evidence, including the Veteran's service records, post-service medical evidence, and VA examinations, the Board finds that the right ear hearing loss is not related to service and the Veteran does not have a current hearing loss disability for the left ear.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection for bilateral hearing loss is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends he has right hip and right shoulder disabilities related to service.  He further contends he has a left shoulder disability secondary to his right shoulder disability.  Service treatment records indicate the Veteran experienced an injury to his right shoulder in December 1988.  Further, records indicate the Veteran suffered an injury to his right thigh in October 1985.

The Veteran was afforded a VA examination for his claimed right hip and right shoulder conditions in October 2011.  The examiner evaluated the Veteran's range of motion, but could not formulate a nexus opinion because the claims file was not transferred for review.  No imaging was conducted.

In December 2011 a VA medical addendum opinion was provided.  The examiner opined that the noted contusion to the Veteran's right thigh in service would not cause a right hip joint disability and, further, there was no evidence the Veteran had a chronic right hip or thigh condition.  As for the Veteran's right shoulder, she opined that there was no documented evidence of the chronicity of his claimed right shoulder condition.  No further rationale is provided.

A private medical record from March 2012 showed the Veteran had mild osteoarthritis of both hips.  This evidence is indicative of a chronic right hip or thigh condition.

A January 2014 x-ray report of the Veteran's right shoulder noted "[t]there is deformity of the distal clavicle consistent with old injury.  No recent fracture can be identified."  Further, an MRI report of the Veteran's right shoulder dated February 2014 noted "[i]nternal derangement.  History of trauma."  An April 2014 radiograph report showed the Veteran had symptoms consistent with a labral tear, anterior impingement, and poor scapular motor control.

During his November 2016 Board hearing, he contended his right hip and right shoulder disabilities were related to his in-service injuries.  He argued a fully loaded war locker fell on him, causing his right hip disability, and it took two other Marines to lift the locker off him.  Further, he argued that his right shoulder sits approximately one inch lower than his left shoulder.  He claimed his weakened right shoulder led him to overcompensate with his left shoulder, causing his claimed left shoulder disability.

Because the opinion regarding whether any current right hip and right shoulder disabilities did not consider the positive medical evidence of record and the VA examination did not provide a detailed rationale, a remand is necessary to obtain an adequate opinion and thus fulfil VA's duty to assist the Veteran in obtaining evidence to substantiate his claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran claims his left shoulder disability arose secondary to his right shoulder disability.  This claim is intertwined with the right shoulder claim.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all the Veteran's outpatient records from the Bay Pines VAMC and all associated clinics from June 2014 to the present.

2. Only after obtaining the above identified records, to the extent they exist, provide the Veteran's claims file to a VA clinician.  The Veteran should be afforded a VA examination and the examiner is requested to provide the following information and opinions:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed right hip or right shoulder disability was incurred in, as a result of, or otherwise etiologically related to the Veteran's active duty service.

(b) In providing the requested opinion, the examiner should explicitly address the Veteran's post-service treatment records showing that he has been treated for the above-listed disabilities.  Also, the examiner should address the Veteran's contentions these conditions are related to rigorous physical training as a Marine and/or the documented 1985/88 injuries.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


